United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20555
                         Summary Calendar



STAN HUNT, of himself as an individual and on behalf of himself
and all others similarly situated,

                                    Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, Texas Department of Criminal Justice,
Institutional Division; JANIE COCKRELL; DUDLEY M. THOMAS,
Director; STEVE ROBINSON, Executive Director of the Texas Youth
Commission; VICKI SPRIGGS, Executive Director of the Texas
Juvenile Probation Commission; TOM BAKER, Director of the Texas
Department of Criminal Justice, State Jail Division; VICTOR
RODRIGUEZ, Director of the Texas Department of Criminal Justice,
Pardon and Parole Division; TOBY PABLO, Executive Director of the
Texas Criminal Justice Policy Council,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CV-3443)
                      --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Stan Hunt, Texas prisoner #363715, appeals

the grant of summary judgment in favor of the defendants in his

civil-rights suit challenging TEX. GOV’T CODE § 411.148 and related


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sections, which require that particular inmates provide prison

officials    with   blood   samples   for   purposes      of   creating    a   DNA

database.     Hunt argues that the district court should not have

applied     the     “special      needs”    doctrine       to     uphold       the

constitutionality     of    the   statute   under   the    Fourth   Amendment,

inasmuch as the principal purpose of the statute is to establish a

DNA database to assist in law enforcement.           As we have previously

rejected the argument that § 411.148 violates the Fourth Amendment,

see Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003), Hunt’s

Fourth Amendment challenge to § 411.148 is foreclosed.

     Hunt also argues that the district court erred in holding that

§ 411.148 is not a bill of attainder on the ground that it is not

applicable to an individual or easily ascertainable members of a

group and that it is not punitive.          A bill of attainder is “a law

that legislatively determines guilt and inflicts punishment upon an

identifiable individual without provision of the protections of a

judicial trial.”     Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 468

(1977).     Hunt’s argument fails because § 411.148 refers only to

conduct for which the individual has already been convicted and

thus cannot be a bill of attainder.

     Hunt makes no argument with regard to his other constitutional

claims, i.e., those under the Eighth Amendment, the Fourteenth

Amendment, and the Ex Post Facto Clause.            As such he has waived

these arguments.      See Cinel v. Connick, 15 F.3d 1338, 1345 (5th

Cir. 1994).

                                      2
     Hunt further contends that the district court erred in not

certifying the plaintiff class on grounds that the relief sought

was exclusively injunctive and declaratory and that the issues

common to the class are identical to Hunt’s.           The district court

did not need to reach the issue of class certification, however,

because Hunt did not (and has not) shown that he has a legitimate

claim.   See Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1443 n.7

(5th Cir. 1993).     The district court did not abuse its discretion

in declining to certify a class.           See Lightbourn v. County of El

Paso, Tex., 118 F.3d 421, 425-26 (5th Cir. 1997).

     Hunt   also    asserts   that   the   district   court   erred   in   not

ordering service of the amended complaint on the defendants.               As

the district court determined that the claims added by the amended

complaint failed, that court did not err in dismissing the amended

complaint sua sponte prior to its being served and prior to denying

Hunt’s motion for service of the complaint as moot.           See 28 U.S.C.

§ 1915(e)(2).

     Hunt argues in addition that the district court did not have

the power to grant summary judgment while his interlocutory appeal

was pending.       Hunt’s argument fails because the pendency of an

interlocutory appeal from the denial of a preliminary injunction

ordinarily does not divest the district court of jurisdiction to

proceed with other aspects of the case, including its reaching a

final decision on the merits of the case.               See Railway Labor

Executives’ Ass’n v. City of Galveston, Texas, 898 F.2d 481, 481

                                      3
(5th Cir. 1990); Taylor v. Sterrett, 640 F.2d 663, 667-68 (5th Cir.

1981).

     Finally, Hunt insists that the district court abused its

discretion in refusing to compel the defendants to respond to his

discovery requests.   As the district court’s grant of summary

judgment turned on a pure issue of law, there were no issues of

fact that would require additional discovery.      See Williams v.

Phillips Petroleum Co., 23 F.3d 930, 937 (5th Cir. 1994).       The

district court did not abuse its discretion in denying as moot

Hunt’s motion to compel discovery.    See id.   The judgment of the

district court is, in all respects,

AFFIRMED.




                                4